Exhibit 10.49

 

U.S. SECURITY AGREEMENT

 

This U.S. SECURITY AGREEMENT dated as of January 18, 2011 (as amended,
supplemented or otherwise modified, this “Agreement”), among SEAGATE TECHNOLOGY
PUBLIC LIMITED COMPANY, an Irish company (“STX”), SEAGATE HDD CAYMAN, an
exempted limited liability company organized under the laws of the Cayman
Islands (the “Borrower”), each subsidiary of STX listed on Schedule I hereto
(each such subsidiary individually, a “Subsidiary” or a “Guarantor” and,
collectively, the “Subsidiaries” and, together with STX and the Borrower, the
“Grantors”) and THE BANK OF NOVA SCOTIA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement referred to below).

 

Reference is made to (a) the Credit Agreement dated as of the date hereof, among
STX, the Borrower, the lenders from time to time party thereto (the “Lenders”)
and the Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), and (b) the U.S. Guarantee Agreement
dated as of the date hereof, among the Guarantors (as defined therein) and the
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “U.S. Guarantee Agreement”).

 

The (i) Lenders have agreed to make Loans to the Borrower, and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in the Credit
Agreement and (ii) the other Secured Parties counterparties to the Platinum
Leases have agreed to continue to provide Platinum Leases to STX, the Borrower
or  the Subsidiaries.  Each of the Guarantors has agreed to guarantee, among
other things, all the obligations of the Borrower under the Credit Agreement.
The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit are conditioned on, among other things, the execution and
delivery by the Grantors of an agreement in the form hereof to secure the
Obligations.  As consideration therefor and in order to induce the Lenders to
make Loans and the Issuing Banks to issue Letters of Credit and the other
Secured Parties to continue or enter into additional Platinum Leases and provide
other financial and other accommodations and arrangements to the Loan Parties,
the Grantors are willing to execute this Agreement.

 

Accordingly, the Grantors and the Administrative Agent, on behalf of itself and
each Secured Party (and each of their respective successors or assigns), hereby
agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Definition of Terms Used Herein.  Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement.  All terms defined in the Uniform
Commercial Code as in

 

--------------------------------------------------------------------------------


 

effect in the State of New York (“UCC”) and not defined in this Agreement have
the meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the UCC.

 

SECTION 1.02.  Definition of Certain Terms Used Herein.  As used herein, the
following terms shall have the following meanings:

 

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts Receivable” shall mean all “Accounts” (as defined in the UCC) and all
right, title and interest in any returned goods, together with all rights,
titles, securities and guarantees with respect thereto, including any rights to
stoppage in transit, replevin, reclamation and resales, and all related security
interests, liens and pledges, whether voluntary or involuntary, in each case
whether now existing or owned or hereafter arising or acquired.

 

“Collateral” shall mean all (a) Accounts Receivable, (b) Chattel Paper,
(c) Deposit Accounts, (d) Documents, (e) Equipment, (f) General Intangibles,
(g) Instruments, (h) Inventory, (i) Investment Property, (j) cash, (k) all books
and records pertaining to the foregoing and (l) to the extent not otherwise
included, all Proceeds and products of any and all of the foregoing and all
collateral, security and guarantees given by any Person with respect to any of
the foregoing.

 

“Commodity Account” shall mean an account maintained by a Commodity Intermediary
in which a Commodity Contract is carried out for a Commodity Customer.

 

“Commodity Contract” shall mean a commodity futures contract, an option on a
commodity futures contract, a commodity option or any other contract that, in
each case, is (a) traded on or subject to the rules of a board of trade that has
been designated as a contract market for such a contract pursuant to the federal
commodities laws or (b) traded on a foreign commodity board of trade, exchange
or market, and is carried on the books of a Commodity Intermediary for a
Commodity Customer.

 

“Commodity Customer” shall mean a Person for whom a Commodity Intermediary
carries a Commodity Contract on its books.

 

“Commodity Intermediary” shall mean (a) a Person who is registered as a futures
commission merchant under the federal commodities laws or (b) a Person who in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities laws.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

2

--------------------------------------------------------------------------------


 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those registered
Copyrights listed on Schedule II.

 

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Documents” shall mean all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.

 

“Entitlement Holder” shall mean a Person identified in the records of a
Securities Intermediary as the Person having a Security Entitlement against the
Securities Intermediary.  If a Person acquires a Security Entitlement by virtue
of Section 8-501(b)(2) or (3) of the UCC, such Person is the Entitlement Holder.

 

“Equipment” shall mean “Equipment” (as defined in the UCC) of any Grantor and
shall include all equipment, furniture and furnishings, and all tangible
personal property similar to any of the foregoing, including tools, parts and
supplies of every kind and description, and all improvements, accessions or
appurtenances thereto, that are now or hereafter owned by any Grantor.  The term
Equipment shall also include Fixtures.

 

“Financial Asset”  shall mean (a) a Security, (b) an obligation of a Person or a
share, participation or other interest in a Person or in property or an
enterprise of a Person, which is, or is of a type, dealt with in or traded on
financial markets, or that is recognized in any area in which it is issued or
dealt in as a medium for investment, or (c) any property that is held by a 
Securities Intermediary for another Person in a Securities Account if the
Securities Intermediary has expressly agreed with the other Person that the
property is to be treated as a Financial Asset under Article 8 of the UCC.  As
the context requires, the term Financial Asset shall mean either the interest
itself or the means by which a Person’s claim to it is evidenced, including a
certificated or uncertificated Security, a certificate representing a Security
or a Security Entitlement.

 

“Fixtures” shall mean all items of Equipment, whether now owned or hereafter
acquired, of any Grantor that become so related to particular real estate that
an interest in them arises under any real estate law applicable thereto.

 

“General Intangibles” shall mean all “General intangibles” (as defined in the
UCC) of any Grantor and shall include choses in action and causes of action and
all other assignable intangible personal property of any Grantor of every kind
and nature (other than Accounts Receivable) now owned or hereafter acquired by
any Grantor, including corporate or other business records, indemnification
claims, contract rights (including rights under leases, whether entered into as
lessor or lessee, Swap Agreements and other agreements), Intellectual
Property, Internet domain names, goodwill, registrations,

 

3

--------------------------------------------------------------------------------


 

franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor to secure
payment by an Account Debtor of any of the Accounts Receivable.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, rights under any Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other confidential or proprietary data or
information, software and databases.

 

“Inventory” shall mean “Inventory” (as defined in the UCC) of any Grantor and
shall include all goods of any Grantor, whether now owned or hereafter acquired,
held for sale or lease, or furnished or to be furnished by any Grantor under
contracts of service, or consumed in any Grantor’s business, including raw
materials, intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor, whether now owned or hereafter acquired
by any Grantor.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense of intellectual and similar property of any Grantor
of every kind and nature now owned or hereafter acquired by any Grantor to which
any Grantor is a party, including those in-bound exclusive licenses of
registered Patents, Trademarks or Copyrights (or applications therefor) that do
not contain restrictions on disclosure listed on Schedule III.  Notwithstanding
the foregoing, the term “License” shall not include (a) any license or
sublicense of intellectual property under which the licensor is a Person other
than STX, the Borrower or any Subsidiary if (i) such license or sublicense of
intellectual property is held by a Grantor on the date hereof and prohibits the
granting of a security interest over such license or sublicense or over the
intellectual property that is the subject of such license or sublicense to the
Administrative Agent for the benefit of the Secured Parties or (ii) such license
or sublicense of intellectual property is acquired by a Grantor after the date
hereof, to the extent that such license or sublicense prohibits the granting of
a security interest over such license or sublicense or over the intellectual
property that is the subject of such license or sublicense to the Administrative
Agent for the benefit of the Secured Parties, provided that, in the case of
clause (ii), such Grantor and the Borrower has used commercially reasonable
efforts to prevent the inclusion of such restrictions in the relevant license or
sublicense  and (b) any license or sublicense of intellectual property to the
extent that any applicable law of any Governmental Authority prohibits the
granting of a security interest over such license or sublicense or over the
intellectual property that is the subject of such license or sublicense to the
Administrative Agent for the benefit of the Secured Parties, provided further,
in the case of clauses (a)(ii) and (b), that the exclusion of any license or
sublicense from the definition of the term

 

4

--------------------------------------------------------------------------------


 

License pursuant to this sentence shall not, individually or in the aggregate,
result in a Material Adverse Effect.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention under a
Patent, now or hereafter owned by any Grantor or that any Grantor otherwise has
the right to license, or granting to any Grantor any right to make, use or sell
any invention under a Patent, now or hereafter owned by any third party, and all
rights of any Grantor under any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those issued Patents (and applications
therefor) listed on Schedule IV and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an executive officer or Financial
Officer of STX.

 

“Proceeds” shall mean “proceeds” (as defined in the UCC) of any Grantor and
shall include any consideration received from the sale, exchange, license, lease
or other disposition of any asset or property that constitutes Collateral, any
value received as a consequence of the possession of any Collateral and any
payment received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Administrative Agent pursuant to Section 6.01, (b) any claim of any Grantor
against any third party for (and the right to sue and recover for and the rights
to damages or profits due or accrued arising out of or in connection with)
(i) past, present or future infringement of any Patent now or hereafter owned by
any Grantor, or licensed under a Patent License, (ii) past, present or future
infringement or dilution of any Trademark now or hereafter owned by any Grantor
or licensed under a Trademark License or injury to the goodwill associated with
or symbolized by any Trademark now or hereafter owned by any Grantor,
(iii) past, present or future breach of any License and (iv) past, present or
future infringement of any Copyright now or hereafter owned by any Grantor or
licensed under a Copyright License and (c) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.

 

“Securities” shall mean any obligations of an issuer or any shares,
participations or other interests in an issuer or in property or an enterprise
of an issuer that (a) are represented by a certificate representing a security
in bearer or registered form, or the

 

5

--------------------------------------------------------------------------------


 

transfer of which may be registered upon books maintained for that purpose by or
on behalf of the issuer, (b) are one of a class or series or by its terms is
divisible into a class or series of shares, participations, interests or
obligations and (c)(i) are, or are of a type, dealt with or traded on securities
exchanges or securities markets or (ii) are a medium for investment and by their
terms expressly provide that they are a security governed by Article 8 of the
UCC.

 

“Securities Account” shall mean an account to which a Financial Asset is or may
be credited in accordance with an agreement under which the Person maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset.

 

“Securities Intermediary” shall mean (a) a clearing corporation or (b) a Person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.

 

“Security Entitlements” shall mean the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

 

“Security Interest” shall have the meaning assigned to such term in
Section 2.01.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those registered Trademarks (and applications therefor) listed on Schedule V and
(b) all goodwill associated therewith or symbolized thereby.

 

SECTION 1.03.  Rules of Interpretation.  The rules of interpretation specified
in Section 1.03 of the Credit Agreement shall be applicable to this Agreemen and
are hereby incorporated into this Agreement by this reference.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II

 

Security Interest

 

SECTION 2.01.  Security Interest.  As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby bargains,
sells, conveys, assigns, sets over, mortgages, pledges, hypothecates and
transfers to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
the Collateral (the “Security Interest”).  Without limiting the foregoing, the
Administrative Agent is hereby authorized at any time and from time to time to
file one or more financing statements (including fixture filings), continuation
statements, filings with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office or any similar office in any
other country) or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantors where permitted by applicable
law, and naming any Grantor or the Grantors as debtors and the Administrative
Agent as secured party.

 

SECTION 2.02.  No Assumption of Liability.  The Security Interest is granted as
security only and shall not subject the Administrative Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.

 

SECTION 2.03.  Exceptions from the Security Interest.  Notwithstanding anything
in this Agreement or any other Loan Document or any Platinum Lease to the
contrary, (a) no security interest shall be granted in any Collateral hereunder,
(i) if the Administrative Agent determines, after consultation with the Borrower
that granting such a security interest would (x) violate the law of the
jurisdiction in which such Collateral is located or the law of the jurisdiction
where the Person owning such asset or property is organized, (y) violate the
terms of any material contract binding on STX, the Borrower or any Subsidiary
(but only to the extent that the restrictions in all such contracts, taken as a
whole, do not materially limit the Collateral that would otherwise be pledged
pursuant to the Collateral and Guarantee Requirement and Section 5.14(c) of the
Credit Agreement to secure the Obligations) or (ii) if the Administrative Agent
shall determine that the cost to STX, the Borrower or any Grantor of granting
and perfecting such security interest would be excessive in view of the related
benefits to be received by the Lenders therefrom; provided that any Collateral
excluded from the security interest granted hereunder shall be specified on
Schedule VIII, as modified by the Administrative Agent from time to time, or
(z) result in a material adverse tax consequence to the Loan Party granting such
security interest, or (iii) in any intent-to-use United States Trademark
applications for which a statement of use has not been filed and accepted (but
only until such statement is filed and accepted), and (b) no Obligation of any
U.S. Loan Party shall be supported by a security interest with respect to any
asset of any CFC Subsidiary or any Qualified CFC Holding Company, in each case
of any U.S. Subsidiary and (c) (i) any pledge of Equity Interests of any CFC
Subsidiaries of a U.S. Subsidiary to secure the Obligations of any U.S. Loan
Party shall not include (x) more than 65% of the outstanding voting Equity
Interests of each “first tier” CFC Subsidiary directly owned by such U.S.
Subsidiary or (y) any Equity Interests of any CFC Subsidiary of such U.S.
Subsidiary that is not a “first tier” CFC Subsidiary of such U.S. Subsidiary and
(ii) any pledge of Equity Interests of

 

7

--------------------------------------------------------------------------------


 

any Qualified CFC Holding Company of any U.S. Subsidiary to secure the
Obligations of any U.S. Loan Party shall not include (x) more than 65% of the
outstanding voting Equity Interests of each “first tier” Qualified CFC Holding
Company directly owned by such U.S. Subsidiary and (y) any Equity Interests of
any Qualified CFC Holding Company of such U.S. Subsidiary that is not a “first
tier” Qualified CFC Holding Company of such U.S. Subsidiary.

 

ARTICLE III

 

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Administrative
Agent and the Secured Parties that:

 

SECTION 3.01.  Title and Authority.  Each Grantor has good title to all
Collateral material to its business and with respect to which it has purported
to grant a Security Interest hereunder except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such Collateral for its intended purposes subject to Permitted
Encumbrances, and has full power and authority to grant to the Administrative
Agent the Security Interest in such Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

 

SECTION 3.02.  Filings.  The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein includes the exact
legal name of each Grantor and otherwise is correct and complete in all material
respects.  UCC financing statements (including the fixture filings listed on
Schedule VII) or other appropriate filings, recordings or registrations
containing a description of the Collateral as “all assets” or “all personal
property” have been delivered to the Administrative Agent for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate, which are all the filings, recordings and registrations
(other than filings necessary to perfect a security interest in Fixtures and
filings, if any, required to be made in the United States Patent and Trademark
Office and the United States Copyright Office in order to perfect the Security
Interest in Collateral consisting of United States registered Patents,
Trademarks and Copyrights (or applications therefor) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

 

SECTION 3.03.  Validity of Security Interest.  The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and

 

8

--------------------------------------------------------------------------------


 

performance of the Obligations, (b) subject to the filings described in
Section 3.02 above, a perfected security interest in all Collateral in which a
security interest may be perfected by filing (except Fixtures related to any
piece of real estate that is neither (i) a Mortgaged Property nor (ii) subject
to a fixture filing listed on Schedule VII), recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC or
other analogous applicable law in such jurisdictions and (c) a security interest
that shall be perfected in all Collateral in which a security interest may be
perfected upon the receipt and proper recording of this Agreement (or a
short-form supplement to this Agreement substantially in the form of Annex 3
hereto as contemplated by Section 4.13(i)) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§261 or 15 U.S.C. §1060 or the one month period (commencing as of the date
hereof) pursuant to 17 U.S.C. §205 and otherwise as may be required pursuant to
the laws of any other necessary jurisdiction in the United States (or any
political subdivision thereof) and its territories and possessions.  The
Security Interest is and shall be prior to any other Lien on any of the
Collateral, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.

 

SECTION 3.04.  Absence of Other Liens.  The Collateral is owned by the Grantors
free and clear of any Lien, except for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement.  No Grantor has filed or consented to the
filing of (a) any financing statement or analogous document under the UCC or any
other applicable laws covering any Collateral, (b) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (c) any assignment in which any Grantor
assigns any Collateral or any security agreement or similar instrument covering
any Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

 

ARTICLE IV

 

Covenants

 

SECTION 4.01.  Records.  Each Grantor agrees to maintain, at its own cost and
expense, such complete and accurate records with respect to the Collateral owned
by it as is consistent with its current practices, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any material part of the Collateral.

 

SECTION 4.02.  Protection of Security.  Each Grantor shall, at its own cost and
expense, take any and all commercially reasonable actions necessary to defend
title to the Collateral against all Persons and to defend the Security Interest
of the Administrative Agent in the Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 6.02 of the Credit
Agreement.

 

9

--------------------------------------------------------------------------------


 

SECTION 4.03.  Further Assurances.  Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.  If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument not already pledged and delivered to the
Administrative Agent hereunder, such note or instrument shall be promptly
pledged and delivered to the Administrative Agent, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent.

 

SECTION 4.04.  Inspection and Verification.  The Administrative Agent and such
Persons as the Administrative Agent may reasonably designate shall have the
right to inspect the Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Collateral is located, at reasonable times and intervals during normal business
hours upon reasonable advance notice to the respective Grantor and to verify
under reasonable procedures the validity, amount, quality, quantity, value,
condition and status of the Collateral.  The Administrative Agent shall have the
absolute right to share any information it gains from such inspection or
verification with any Secured Party in accordance with and subject to the
provisions set forth in Section 9.12 of the Credit Agreement.

 

SECTION 4.05.  Taxes; Encumbrances.  At its option, the Administrative Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Collateral, in each case to the extent any
Grantor fails to do so as required by the Credit Agreement or this Agreement,
and each Grantor jointly and severally agrees to reimburse the Administrative
Agent on demand for any payment made or any expense incurred by the
Administrative Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 4.05 shall be interpreted as excusing any Grantor
from the performance of, or imposing any obligation on the Administrative Agent
or any Secured Party to cure or perform, any covenants or other promises of any
Grantor with respect to taxes, assessments, charges, fees, liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.

 

SECTION 4.06.  Assignment of Security Interest.  If at any time any Grantor
shall take a security interest in any property of an Account Debtor or any other
Person to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Administrative Agent to the extent
permitted by any contracts or arrangements to which such property is subject. 
Such assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest

 

10

--------------------------------------------------------------------------------


 

against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

 

SECTION 4.07.  Continuing Obligations of the Grantors.  Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof, unless such Grantor’s failure to observe or perform any such condition
or obligation would not result in a Material Adverse Effect.

 

SECTION 4.08.  Use and Disposition of Collateral.  None of the Grantors shall
make or permit to be made an assignment, pledge or hypothecation of the
Collateral or shall grant any other Lien in respect of the Collateral, in either
case except as expressly permitted by Section 6.02 of the Credit Agreement. 
None of the Grantors shall make or permit to be made any transfer of the
Collateral and each Grantor shall remain at all times in possession of the
Collateral owned by it, except that (a) Inventory may be sold in the ordinary
course of business and (b) unless and until the Administrative Agent shall
notify the Grantors that an Event of Default shall have occurred and be
continuing and that during the continuance thereof the Grantors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Collateral (which
notice may be given by telephone if promptly confirmed in writing), the Grantors
may use and dispose of the Collateral in any manner not inconsistent with the
provisions of this Agreement, the Credit Agreement or any other Loan Document. 
Without limiting the generality of the foregoing, each Grantor agrees that it
shall not permit any material portion of the Inventory to be in the possession
or control of any warehouseman, bailee, agent or processor at any time unless
within 45 days of the later of the date hereof and the date on which such
warehouseman, bailee, agent or processor first acquires possession or control of
such Inventory, such warehouseman, bailee, agent or processor shall have been
notified of the Security Interest.

 

SECTION 4.09.  Limitation on Modification of Accounts.  None of the Grantors
will, without the Administrative Agent’s prior written consent, grant any
extension of the time of payment of any of the Accounts Receivable, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any Person liable for the payment thereof or allow any
material credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with its current practices.

 

SECTION 4.10.  Insurance.  The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 5.07 of the Credit
Agreement.  Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all

 

11

--------------------------------------------------------------------------------


 

determinations and decisions with respect thereto.  In the event that any
Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent deems advisable.  All sums disbursed by the Administrative Agent in
connection with this Section 4.10, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Administrative Agent and shall be additional
Obligations secured hereby.

 

SECTION 4.11.  Legend.  If any Accounts Receivable of any Grantor are evidenced
by Chattel Paper, such Grantor shall legend, in form and manner satisfactory to
the Administrative Agent, such Accounts Receivable and its books, records and
documents evidencing or pertaining thereto with an appropriate reference to the
fact that such Accounts Receivable have been assigned to the Administrative
Agent for the benefit of the Secured Parties and that the Administrative Agent
has a security interest therein.

 

SECTION 4.12.  Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Collateral:

 

(a)  Deposit Accounts.  For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall promptly (and, in the case of any Deposit
Account that is maintained by any Grantor as of the Effective Date, no later
than the date that is 30 days after the Effective Date or such longer period as
the Administrative Agent may permit, in its sole discretion) after the Effective
Date either (i) cause the depositary bank to agree to comply with instructions
from the Administrative Agent to such depositary bank directing the disposition
of funds from time to time credited to such Deposit Account, without further
consent of such Grantor or any other Person, pursuant to an agreement reasonably
satisfactory to the Administrative Agent, or (ii) arrange for the Administrative
Agent to become the customer of the depositary bank with respect to such Deposit
Account, with the Grantor being permitted, only with the consent of the
Administrative Agent, to exercise rights to withdraw funds from such Deposit
Account.  The Administrative Agent agrees with each Grantor that the
Administrative Agent shall not give any such instructions or withhold any
withdrawal rights from any Grantor unless an Event of Default has occurred and
is continuing or, after giving effect to any withdrawal, would occur.  The
provisions of this paragraph shall not apply to (A) Deposit Accounts used
exclusively for payroll, payroll taxes and other employee wage and benefit
programs and (B) Deposit Accounts used as cash collateral accounts supporting
obligations under letters of credit, letters of guarantee, Swap Agreements and
similar obligations of STX, the Borrower and the Subsidiaries, to the extent
that the Liens in respect of such cash collateral accounts are permitted by
Section 6.02(g) or Section 6.02(h) of the Credit Agreement.

 

12

--------------------------------------------------------------------------------


 

(b)  Investment Property.  Except to the extent otherwise provided in the U.S.
Pledge Agreement, if any Grantor shall at any time hold or acquire any
certificated securities, such Grantor shall forthwith endorse, assign and
deliver the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time specify.  If any securities now or hereafter acquired by any
Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall immediately notify the
Administrative Agent thereof and, at the Administrative Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Administrative Agent, either (i) cause the issuer to agree to comply with
instructions from the Administrative Agent as to such securities, without
further consent of any Grantor or such nominee, or (ii) arrange for the
Administrative Agent to become the registered owner of the securities.  If any
securities, whether certificated or uncertificated, or other Investment Property
now or hereafter acquired by any Grantor are held by such Grantor or its nominee
through a Securities Intermediary or Commodity Intermediary, such Grantor shall
immediately notify the Administrative Agent thereof and, at the Administrative
Agent’s request and option (and, in the case of any such Investment Property so
held by any Grantor as of the Effective Date, no later than the date that is 30
days after the Effective Date (or such longer period as the Administrative Agent
may permit, in its sole discretion)), pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either (i) cause
such Securities Intermediary or Commodity Intermediary, as the case may be, to
agree to comply with entitlement orders or other instructions from the
Administrative Agent to such Securities Intermediary as to such Security
Entitlements or to apply any value distributed on account of any Commodity
Contract as directed by the Administrative Agent to such Commodity Intermediary,
as the case may be, in each case without further consent of any Grantor, such
nominee, or any other Person, or (ii) in the case of Financial Assets or other
Investment Property held through a Securities Intermediary, arrange for the
Administrative Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Administrative Agent, to exercise rights to withdraw or otherwise deal with
such Investment Property.  The Administrative Agent agrees with each of the
Grantors that the Administrative Agent shall not give any such entitlement
orders or instructions or directions to any such issuer, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur.

 

SECTION 4.13.  Covenants Regarding Patent, Trademark and Copyright Collateral. 
(a)  Each Grantor agrees that it will not, and will use commercially reasonable
efforts to ensure that its licensees will not, take or fail to take any action
whereby any Patent that is material to the conduct of such Grantor’s business
may become invalidated or prematurely (after any steps to renew or extend such
Grantor’s rights therein that (i) are available to such Grantor pursuant to 15
U.S.C. Section 155, 155A and 156 or (ii) become available to such Grantor as a
result of a Change in Law, have been taken) dedicated to the public, and agrees
that it shall continue to mark any products covered by a material Patent with
the relevant patent number as necessary and sufficient to establish

 

13

--------------------------------------------------------------------------------


 

and preserve its rights to the fullest extent (as they exist on the latter of
the date hereof or the date on which such Patent is acquired) under applicable
patent laws pursuant to which each such Patent is issued.

 

(b)  Each Grantor (either itself or through its licensees) will,  for each
Trademark material to the conduct of such Grantor’s business, (i) maintain such
Trademark in full force free from any meritorious claim of abandonment or
invalidity for non-use the adverse determination of which could result in a
Material Adverse Effect, (ii) maintain the quality of products and services
offered under such  material Trademark sufficient to preclude any findings by
any Governmental Authority of abandonment, (iii) display such material Trademark
with notice of Federal or foreign registration to the extent necessary and
sufficient to establish and preserve its maximum rights under applicable law
pursuant to which each such material Trademark is registered and (iv) not
knowingly use or knowingly permit its licensees or sublicensees to use such
material Trademark in violation of any third party rights.

 

(c)  Each Grantor (either itself or through licensees) will, for each work
covered by a material Copyright that it continues to publish, reproduce,
display, adopt or distribute, provide appropriate copyright notice as necessary
and sufficient to establish and preserve its maximum rights under applicable
copyright laws pursuant to which each such Copyright is issued.

 

(d)  Each Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of its business may become abandoned, lost or dedicated to the public,
or of any materially adverse determination or development (including the
institution of any proceeding, or any materially adverse determination or
development, in or by the United States Patent and Trademark Office, United
States Copyright Office or any court or similar office of any country) regarding
such Grantor’s ownership of any Patent, Trademark or Copyright, its right to
register, or to keep and maintain the same.

 

(e)  Each Grantor will deliver to the Administrative Agent a written supplement
to the Schedules hereto showing any additional registered Intellectual Property
(or applications therefor) acquired or exclusively licensed by such Grantor
after the date hereof, all to the extent and in the form necessary for filing in
reasonable detail, which supplements shall be delivered (x) with respect to
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses that are registered in the U.S., not later than 30 days after
the end of each fiscal quarter of STX beginning with the fiscal quarter ended
July 3, 2011, and (y) with respect to all other Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses, not later than 30
days after the end of each fiscal quarter of STX ended on or about July 3 and
January 1 of each fiscal year, beginning with the fiscal quarter ended July 3,
2011; provided, however, that such written supplement need not reflect any
License granting any right to any third party under any Copyright, Patent or
Trademark now or hereafter owned by any Grantor or that such Grantor otherwise
has the right to license.  Each Grantor shall, upon request of the
Administrative Agent, execute and deliver any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request

 

14

--------------------------------------------------------------------------------


 

to evidence and perfect the Administrative Agent’s security interest in such
Patent, Trademark or Copyright, and each Grantor hereby appoints the
Administrative Agent as its attorney-in-fact to execute and file such writings
for the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable.

 

(f)  Each Grantor will exercise its reasonable business judgment as to all
necessary steps that are consistent with the practice in any proceeding before
the United States Patent and Trademark Office, United States Copyright Office or
any comparable office or agency in any political subdivision of the United
States or in any other country or any political subdivision thereof, to maintain
and pursue each material application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that,
in any case, is material to the conduct of any Grantor’s business, including,
when applicable timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if
consistent with such Grantor’s business judgment, to initiate opposition,
interference and cancelation proceedings against third parties.

 

(g)  In the event that any Grantor has reason to believe that any Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Grantor’s business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Grantor promptly shall notify
the Administrative Agent and shall take all actions as such Grantor deems
appropriate and, if consistent with the Grantor’s reasonable business judgment,
promptly sue to recover any and all damages and take such other actions as are
appropriate under the circumstances to protect such Collateral.

 

(h)  Upon and during the continuance of an Event of Default and delivery of a
notice to STX by the Administrative Agent acting at the direction of the
Majority Lenders referencing this Section, each Grantor shall use its best
efforts to obtain all requisite consents or approvals from the licensor of each
Copyright License, Patent License or Trademark License to effect the assignment
of all of such Grantor’s right, title and interest thereunder to the
Administrative Agent or its designee, except to the extent that the
Administrative Agent shall determine that any such assignment would result in
the permanent destruction of the value or validity of such License or the
Intellectual Property that is the subject of such License; provided, however,
that nothing in this sentence shall be construed as requiring or obligating the
Administrative Agent or any Secured Party to make any such determination, and no
action taken or permitted to be taken by the Administrative Agent or any Secured
Party with respect to such determination shall give rise to any defense,
counterclaim or offset  in favor of any Grantor or to any claim or action
against the Administrative Agent or any Secured Party.

 

(i)  Each Grantor shall ensure that fully executed security agreements in the
form hereof (or short-form supplements to this Agreement substantially in the
form of Annex 3 hereto) and containing a description of all Collateral
consisting of registered U.S. Intellectual Property (or applications therefor),
to the extent and in the form necessary for filing, shall have been received
within three months after the execution of this Agreement

 

15

--------------------------------------------------------------------------------


 

with respect to United States Patents and United States registered Trademarks
(and Trademarks for which United States registration applications are pending)
and within one month after the execution of this Agreement with respect to
United States registered Copyrights by the Administrative Agent for recording by
the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction in the United States (or any
political subdivision thereof) and its territories and possessions, to protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) in respect of all Collateral consisting of Patents, Trademarks and
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, or in any other necessary jurisdiction, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction (other than such actions as
are necessary to perfect the Security Interest with respect to any Collateral
consisting of Patents, Trademarks and Copyrights (or registration or application
for registration thereof) acquired or developed after the date hereof).

 

ARTICLE V

 

Power of Attorney

 

SECTION 5.01. [Intentionally Omitted]

 

SECTION 5.02.  Power of Attorney.  Each Grantor irrevocably makes, constitutes
and appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
and attorney-in-fact, and in such capacity the Administrative Agent shall have
the right, with power of substitution for each Grantor and in each Grantor’s
name or otherwise, for the use and benefit of the Administrative Agent and the
Secured Parties, if an Event of Default shall have occurred and be continuing
(a) to receive, endorse, assign and/or deliver any and all notes, acceptances,
checks, drafts, money orders or other evidences of payment relating to the
Collateral or any part thereof; (b) to demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;
(c) to sign the name of any Grantor on any invoice or bill of lading relating to
any of the Collateral; (d) to send verifications of Accounts Receivable to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided, however, that nothing herein contained shall be

 

16

--------------------------------------------------------------------------------


 

construed as requiring or obligating the Administrative Agent or any Secured
Party to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Administrative Agent or any Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Administrative Agent or any Secured Party with
respect to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of any Grantor or to any claim or action against
the Administrative Agent or any Secured Party.  The Administrative Agent shall
give prior or simultaneous notice to the Borrower of its intent to begin taking
actions under this Section 5.02; provided, however, that any failure to give
such notice shall in no way affect the Administrative Agent’s right, power or
authority to take such actions.  It is understood and agreed that the
appointment of the Administrative Agent as the agent and attorney-in-fact of the
Grantors for the purposes set forth above is coupled with an interest and is
irrevocable.  The provisions of this Section shall in no event relieve any
Grantor of any of its obligations hereunder or under any other Loan Document
with respect to the Collateral or any part thereof or impose any obligation on
the Administrative Agent or any Secured Party to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Administrative Agent or any Secured Party of any other or
further right that it may have on the date of this Agreement or hereafter,
whether hereunder, under any other Loan Document, by law or otherwise.

 

ARTICLE VI

 

Remedies

 

SECTION 6.01.  Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Administrative Agent, or to license
or sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine, except to the extent such assignment, transfer, conveyance or grant
of a license or sublicense would result in the permanent destruction of the
validity or value of the Intellectual Property that is the subject of such
license; and provided, further that such transfer shall include all terms and
restrictions customarily required to ensure the continuing validity and
effectiveness of the Intellectual Property at issue, such as, without
limitation, quality control and inure provisions with regard to Trademarks,
patent designation provisions with regard to Patents, and copyright notices and
restrictions on decompilation and reverse engineering of copyrighted software,
and (b) with or without legal process and with or without prior demand for
performance, to take possession of the Collateral and without liability for
trespass to enter any premises where the Collateral may be located

 

17

--------------------------------------------------------------------------------


 

for the purpose of taking possession of or removing the Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
UCC or other applicable law.  Without limiting the generality of the foregoing,
each Grantor agrees that the Administrative Agent shall have the right, subject
to the mandatory requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral, at public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate.  The Administrative
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers to Persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.  Except as provided below, the Administrative Agent shall
give prior or simultaneous notice to the Borrower of its intent to begin taking
actions under this Section 6.01; provided, however, that any failure to give
such notice shall in no way affect the Administrative Agent’s right, power or
authority to take such actions.

 

The Administrative Agent shall give the Grantors 10 days’ written notice (which
each Grantor agrees is reasonable notice within the meaning of Section 9-611 of
the UCC or its equivalent in other jurisdictions) of the Administrative Agent’s
intention to make any sale of Collateral.  Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Administrative Agent may fix and state in the
notice (if any) of such sale.  At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may (in its sole and absolute discretion)
determine.  The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given.  The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned.  In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice.  At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 6.01, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any

 

18

--------------------------------------------------------------------------------


 

right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any Obligation then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor,
except that any remaining proceeds thereof shall be delivered to the Grantors to
the extent required by Section 6.02.  For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full in
cash.  As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

 

SECTION 6.02.  Application of Proceeds of Sale.  The Administrative Agent shall
apply the proceeds of any collection or sale of the Collateral, as well as any
Collateral consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Administrative Agent (in its capacity as such hereunder or under
any other Loan Document) in connection with such collection or sale or otherwise
in connection with this Agreement or any of the Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of the Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such

 

19

--------------------------------------------------------------------------------


 

purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.

 

SECTION 6.03.  Grant of License to Use Intellectual Property.  For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Article at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sub-license any of the Collateral consisting of Intellectual Property (and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection therewith) now owned or hereafter
acquired by such Grantor, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof;
except to the extent that the granting of such license would (i) result in the
permanent destruction of the validity or value of such Intellectual Property,
(ii) violate the terms of any agreements relating to such Intellectual Property
existing on the later of the date hereof and the date on which such Intellectual
Property is acquired by a Grantor, provided that such Grantor and the Borrower
have each used commercially reasonable efforts to remove or prevent the
inclusion of such restrictions from the relevant license or sublicense, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof, (iii) result in the termination of or give rise to any right of
acceleration, modification or cancellation under any agreement evidencing,
giving rise to a right to use or theretofore granted with respect to such
Intellectual Property, or (iv) be prohibited by any rule of law, statute or
regulation; provided, further, that any license or sublicense granted  hereunder
with respect to Trademarks shall be subject to maintenance of quality standards
with respect to goods and services on which such Trademarks are used sufficient
to preserve the validity of such Trademarks.  The use of such license by the
Administrative Agent shall be exercised, at the option of the Administrative
Agent, solely upon the occurrence and during the continuation of an Event of
Default, provided that any license, sub-license or other transaction entered
into by the Administrative Agent in accordance herewith shall be binding upon
the Grantors notwithstanding any subsequent cure of an Event of Default.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Grantor shall be given to it at its address or telecopy number set forth
on Schedule I, with a copy to the Borrower.

 

20

--------------------------------------------------------------------------------


 

SECTION 7.02.  Security Interest Absolute.  All rights of the Administrative
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
Platinum Lease, any agreement with respect to any of the Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document, any Platinum Lease
or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement (other than, in the case
of any Secured Party, the payment in full in cash of all the  Obligations owing
to such Secured Party).

 

SECTION 7.03.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Secured Parties
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans and the issuance of the Letters of Credit, regardless of any
investigation made by the Secured Parties or on their behalf, and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
until this Agreement shall terminate.

 

SECTION 7.04.  Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Grantor and the Administrative Agent and
their respective successors and assigns, and shall inure to the benefit of such
Grantor, the Administrative Agent and the other Secured Parties and their
respective successors and assigns, except that no Grantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement or the other Loan Documents.  This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

 

SECTION 7.05.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any

 

21

--------------------------------------------------------------------------------


 

Grantor or the Administrative Agent that are contained in this Agreement shall
bind and inure to the benefit of each party hereto and their respective
successors and assigns.

 

SECTION 7.06.  Administrative Agent’s Fees and Expenses; Indemnification. 
(a)  Each Grantor jointly and severally agrees to pay upon demand to the
Administrative Agent the amount of any and all reasonable expenses, including
the reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, that the Administrative Agent may incur in connection with
(i) the administration of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from or other realization upon, any of the
Collateral, (iii) the exercise, enforcement or protection of any of the rights
of the Administrative Agent hereunder or (iv) the failure of any Grantor to
perform or observe any of the provisions hereof applicable to it.

 

(b)  Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees against, and hold each of them
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, disbursements and other charges of counsel,
incurred by or asserted against any of them arising out of, in any way connected
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto
or to the Collateral, whether or not any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee.

 

(c)  Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender.  All amounts due under this
Section 7.06 shall be payable on written demand therefor and shall bear interest
at the rate payable under Section 2.12(c)(ii) of the Credit Agreement.

 

SECTION 7.07.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.08.  Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent
hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or

 

22

--------------------------------------------------------------------------------


 

remedies that they would otherwise have.  No waiver of any provisions of this
Agreement or any other Loan Document or consent to any departure by any Grantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice to or
demand on any Grantor in any case shall entitle such Grantor or any other
Grantor to any other or further notice or demand in similar or other
circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification relates, subject to any consent required
in accordance with Section 9.02 of the Credit Agreement.

 

SECTION 7.09.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

 

SECTION 7.10.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.11.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject

 

23

--------------------------------------------------------------------------------


 

matter hereof.  This Agreement shall become effective as provided in
Section 7.04.  Delivery of an executed signature page to this Agreement by
facsimile or Adobe .pdf transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 7.12.  Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

SECTION 7.13.  Jurisdiction; Consent to Service of Process.  (a)  Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.

 

(b)  Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (a) of this Section 7.13.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.  Each Grantor, other than the Grantors that are
organized under the laws of the United States of America or any State thereof or
the District of Columbia, hereby appoints Seagate Technology (US) Holdings, Inc.
as its agent for service of process in the United States, and Seagate Technology
(US) Holdings, Inc. hereby accepts such appointment.  Seagate Technology (US)
Holdings, Inc. agrees that its appointment is irrevocable so long as any
Obligations remain outstanding under this Agreement, and that it shall give the
Administrative Agent at least 10 Business Days notice of any change to its
address upon which service of process can be made on it pursuant to this
Section.  In any event, the address at which service of process can be made
shall be an address located in New York or California

 

24

--------------------------------------------------------------------------------


 

SECTION 7.14.  Termination.  (a)  This Agreement and the Security Interest shall
terminate when all the Loan Document Obligations have been paid in full in cash,
the Commitments have expired or been terminated, the principal and interest on
each Loan and all fees payable under the Loan Documents shall have been paid in
full, all Letters of Credit shall have expired or been terminated (or otherwise
provided for in a manner satisfactory to the applicable Issuing Bank) and all LC
Disbursements shall have been reimbursed (with such date referred to as the
“Termination Date”), provided that if any Specified Obligations (as defined in
the U.S. Guarantee Agreement) remain outstanding on the Termination Date, then
this Agreement and the security interest created hereby shall not terminate as
to a particular Secured Party that is still owed such Specified Obligations or
has such commitments to extend credit until the date that STX, the Borrower and
the Subsidiaries (or any one of them) shall have either (i) delivered to such
Secured Party cash collateral in which such Secured Party shall have a first
priority security interest in the amount of the Specified Obligations owing to
such Secured Party (unless the Secured Party agrees to a lesser amount in its
sole discretion), on terms and conditions reasonably satisfactory to such
Secured Party or (ii) the Loan Parties have made other collateral arrangements
regarding the Specified Obligations owing to, and commitments remaining from,
such Secured Party as are reasonably satisfactory to such Secured Party.

 

(b)  In the event that a Grantor ceases to be a Subsidiary (as such term is used
in the Credit Agreement) pursuant to a transaction permitted under the Loan
Documents, such Grantor shall be released from its obligations under this
Agreement and the Security Interest in the Collateral of such Grantor shall be
released without further action.

 

(c)  Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Grantor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.02 of the Credit
Agreement, the Security Interest in such Collateral shall be automatically
released and such Collateral shall be sold free and clear of the Lien and
Security Interest created hereby.

 

(d)  In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.14, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release.  Any
execution and delivery of documents pursuant to this Section 7.14 shall be
without recourse to or warranty by the Administrative Agent.

 

SECTION 7.15.  Additional Grantors.  Pursuant to Section 5.13 of the Credit
Agreement and the Collateral and Guarantee Requirement, (a) each Subsidiary that
is a U.S. Loan Party that is formed or acquired after the Effective Date and
(b) each other Loan Party that is formed or acquired after the Effective Date
that owns property that would constitute Collateral if such Loan Party were a
party hereto, in each case is required to enter into this Agreement as a Grantor
upon becoming a Subsidiary Loan Party.  Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument in the form of Annex 2
hereto, such Subsidiary shall become a Grantor

 

25

--------------------------------------------------------------------------------


 

hereunder with the same force and effect as if originally named as a Grantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

[Signature Pages Follow]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

Executed as a deed by:

 

 

 

SEAGATE HDD CAYMAN,

 

 

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name:

Patrick O’Malley, III

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name:

Kenneth Massaroni

 

 

Title:

Senior Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

Witness

/s/ RICHARD CALOCA

 

 

Name:

Richard Caloca

 

 

Title:

Assistant Treasurer

 

[Signature page to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

 

Executed as a deed by:

 

 

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY,

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name:

Patrick O’Malley, III

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name:

Kenneth Massaroni

 

 

Title:

Senior Vice President, General Counsel & Company Secretary

 

 

 

 

 

 

 

 

 

Witness

/s/ RICHARD CALOCA

 

 

Name:

Richard Caloca

 

 

Title:

Assistant Treasurer

 

[Signature page to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY (US) HOLDINGS, INC.,

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary & General Counsel

 

[Signature page to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY LLC,

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, Secretary & General Counsel

 

[Signature page to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

 

I365 INC.,

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary

 

[Signature page to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY INTERNATIONAL,

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Secretary & General Counsel

 

[Signature page to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY,

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title: Senior Vice President, Secretary & General Counsel

 

[Signature page to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

 

SEAGATE TECHNOLOGY HDD HOLDINGS

 

 

 

By:

/s/ PATRICK O’MALLEY, III

 

 

Name: Patrick O’Malley, III

 

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ KENNETH MASSARONI

 

 

Name: Kenneth Massaroni

 

 

Title:

Senior Vice President, Secretary & General Counsel

 

[Signature page to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as Administrative Agent,

 

 

 

 

 

By:

/s/ TERESA WU

 

 

Name: Teresa Wu

 

 

Title: Director

 

[Signature page to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to the
U.S. Security Agreement

 

GRANTORS

 

--------------------------------------------------------------------------------


 

Schedule II to the
U.S. Security Agreement

 

COPYRIGHTS

 

--------------------------------------------------------------------------------


 

Schedule III to the
U.S. Security Agreement

 

LICENSES

 

--------------------------------------------------------------------------------


 

Schedule IV to the
U.S. Security Agreement

 

PATENTS

 

--------------------------------------------------------------------------------


 

Schedule V to the
U.S. Security Agreement

 

TRADEMARKS

 

--------------------------------------------------------------------------------


 

Schedule VI to the
U.S. Security Agreement

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

Schedule VII to the
U.S. Security Agreement

 

FIXTURE FILINGS

 

DEBTOR

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule VIII to the
U.S. Security Agreement

 

SECURITY INTEREST EXCLUSIONS

 

--------------------------------------------------------------------------------


 

Annex 1 to the

U.S. Security Agreement

 

PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement dated as of January 18, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Seagate HDD Cayman, an exempted limited liability company
organized under the laws of the Cayman Islands (the “Borrower”), Seagate
Technology Public Limited Company, an Irish company (“STX”), the lenders from
time to time party thereto (the “Lenders”) and The Bank of Nova Scotia, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).  “Grantor” means any Loan Party which is required to execute the U.S.
Security Agreement, the Cayman Security Agreement or a Foreign Security
Agreement pursuant to the Collateral and Guarantee Requirement.  Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement, the U.S. Security Agreement, the U.S. Pledge Agreement or the U.S.
Guarantee Agreement referred to therein, as applicable.

 

The undersigned, an Executive Officer of the STX hereby certifies to the
Administrative Agent and each other Secured Party as follows:

 

1.  Names.  (a)   The exact legal name of each Grantor, as such name appears in
its respective certificate of incorporation or formation, is as follows:

 

(b)  Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

 

(c)  Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years.  Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization.  If any such change has occurred, include in Schedule 1 the legal
name, Organizational Identification Number (if any), the Federal Taxpayer
Identification Number and the jurisdiction of formation of each acquiree or
constituent party to a merger or consolidation.

 

(d)  The following is a list of all other names (including trade names or
similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:

 

(e)  Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

 

(f)  Set forth below is the Federal Taxpayer Identification Number of each
Grantor:  [only necessary for filing in North Dakota and South Dakota.]

 

2.  Current Locations.  (a)  The chief executive office of each Grantor is
located at the address set forth opposite its name below:

 

--------------------------------------------------------------------------------


 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)  Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts Receivable
(with each location at which chattel paper, if any, is kept being indicated by
an “*”):

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)  The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor:

 

Jurisdiction:

 

 

 

 

 

 

 

 

 

 

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment or other Collateral not identified
above:

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(e) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.  Unusual Transactions.  All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

 

4.  File Search Reports.  File search reports have been obtained from each
Uniform Commercial Code filing office where filings described in Section 5
hereof are to be made, and such search reports reflect no liens against any of
the Collateral other than those permitted under the Credit Agreement.

 

5.  UCC Filings.  Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the Collateral is comprised of fixtures, timber to be cut or as
extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2(d) hereof.

 

--------------------------------------------------------------------------------


 

6.  Schedule of Filings.  Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

 

7.  Stock Ownership and other Equity Interests.  Attached hereto as Schedule 7
is a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and each Subsidiary, in each case that is owned by a
Grantor.  Also set forth on Schedule 7 is each equity investment of each Grantor
that represents 50% or more of the equity of the entity in which such investment
was made.

 

8.  Debt Instruments.  Attached hereto as Schedule 8 is a true and correct list
of all promissory notes and other evidence of indebtedness held by each Grantor
that are required to be pledged under the Loan Documents.

 

9.  Advances.  Attached hereto as Schedule 9 is (a) a true and correct list of
all advances made by any Grantor to STX, the Borrower or any Subsidiary (other
than those identified on Schedule 8), which advances will be on and after the
date hereof evidenced by one or more intercompany notes pledged to the
Administrative Agent under the Loan Documents and (b) a true and correct list of
all unpaid intercompany transfers of goods sold by any Grantor.

 

10.  Mortgage Filings.  Attached hereto as Schedule 10 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.

 

11.  Intellectual Property.  Attached hereto as Schedule 11(A) in proper form
for filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Grantor’s United States Patents and Patent
Applications, including the name of the registered owner, title, and the
registration or application number of each Patent and Patent Application owned
by any Grantor.

 

Attached hereto as Schedule 11(B) in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all of each
Grantor’s United States registered Trademarks and Trademark Applications,
including the name of the registered owner, the registration or application
number of each Trademark and Trademark Application owned by any Grantor.

 

Attached hereto as Schedule 11(C) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Grantor’s United
States registered Copyrights (including the name of the registered owner, title
and the registration number)

 

--------------------------------------------------------------------------------


 

and Copyright Applications (including the name of the registered owner and
title) of each United States Copyright or Copyright Application owned by any
Grantor.

 

12.  Deposit Accounts.  Attached hereto as Schedule 12 is a true and correct
list of deposit accounts maintained by each Grantor, including the name and
address of the depositary institution, the type of account and the account
number.

 

13.  Securities Accounts.  Attached hereto as Schedule 13 is a true and correct
list of securities accounts maintained by each Grantor, including the name and
address of the intermediary institution, the type of account and the account
number.

 

Notwithstanding anything to the contrary contained in this Perfection
Certificate, each Grantor which is domiciled outside of the Collateral
Jurisdictions shall only provide information for Sections 1(a), 2(a), 2(b),
2(d), 2(e), 4, 5, 7, 10, 11, 12 and 13, and such information shall only pertain
to Collateral held within the Collateral Jurisdictions.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
             day of                 , 20     .

 

 

SEAGATE TECHNOLOGY PUBLIC
LIMITED COMPANY,

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 2 to the

U.S. Security Agreement

 

SUPPLEMENT NO. [  ] dated as of [           ] (this “Supplement”), to the U.S.
Security Agreement dated as of January 18, 2011 (as amended, supplemented or
otherwise modified from time to time the “U.S. Security Agreement”), among
SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish company (“STX”), SEAGATE HDD
CAYMAN, an exempted limited liability company organized under the laws of the
Cayman Islands (the “Borrower”), each subsidiary of STX from time to time party
thereto (each such subsidiary individually, a “Subsidiary” and, collectively,
the “Subsidiaries” and together with the Borrower, the “Grantors”) and THE BANK
OF NOVA SCOTIA (“Scotia Capital”), as administrative agent (in such capacity,
the “Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

 

A. Reference is made to (a) the Credit Agreement dated as of January 18, 2011,
among STX, the Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and (b) the U.S. Guarantee
Agreement dated as of January 18, 2011, among the Guarantors (as defined
therein) and the Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “U.S. Guarantee Agreement”).

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the U.S. Security Agreement and the
Credit Agreement.

 

C.  The Grantors have entered into the U.S. Security Agreement in order to
induce the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit.  Pursuant to Section 5.14 of the Credit Agreement and the Collateral and
Guarantee Requirement, (a) each Subsidiary that is a U.S. Loan Party that is
formed or acquired after the Effective Date and (b) each other Loan Party that
is formed or acquired after the Effective Date that owns property in the United
States that would constitute Collateral if such Loan Party were a party hereto,
in each case is required to enter into this Agreement as a Grantor upon becoming
a Subsidiary Loan Party.  Section 7.15 of the U.S. Security Agreement provides
that such Subsidiaries may become Grantors under the U.S. Security Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the U.S. Security Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

 

Accordingly, the Administrative Agent and the New Grantor agree as follows:

 

SECTION 1.  In accordance with Section 7.15 of the U.S. Security Agreement, the
New Grantor by its signature below becomes a Grantor under the U.S. Security
Agreement with the same force and effect as if originally named therein as a
Grantor and

 

--------------------------------------------------------------------------------


 

the New Grantor hereby (a) agrees to all the terms and provisions of the U.S.
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof except to the
extent a representation and warranty expressly relates solely to a specific
date, in which case such representation and warranty shall be true and correct
on such date.  In furtherance of the foregoing, the New Grantor, as security for
the payment and performance in full of the Obligations (as defined in the U.S.
Security Agreement), does hereby create and grant to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral of the New
Grantor.  Each reference to a “Grantor” in the U.S. Security Agreement shall be
deemed to include the New Grantor.  The U.S. Security Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Grantor and the Administrative Agent.  Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of the New Grantor and (b) set forth under its signature
hereto, is the true and correct location of the chief executive office of the
New Grantor.

 

SECTION 5.  Except as expressly supplemented hereby, the U.S. Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or

 

--------------------------------------------------------------------------------


 

unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the U.S. Security Agreement.  All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth under its signature below, with a copy to the Borrower.

 

SECTION 9.  The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the U.S. Security Agreement as of the day and year
first above written.

 

 

 

[NAME OF NEW GRANTOR],

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

THE BANK OF NOVA SCOTIA, as
Administrative Agent,

 

 

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I to Supplement No. [  ]
to the U.S. Security Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 3 to the
U.S. Security Agreement

 

GRANT OF

SECURITY INTEREST IN [TRADEMARK/PATENT/COPYRIGHT] RIGHTS

 

This GRANT OF SECURITY INTEREST IN [TRADEMARK/ PATENT/ COPYRIGHT] RIGHTS
(“Agreement”), effective as of January 18, 2011 among SEAGATE TECHNOLOGY PUBLIC
LIMITED COMPANY, an Irish company (“STX”), SEAGATE HDD CAYMAN, an exempted
limited liability company organized under the laws of the Cayman Islands (the
“Borrower”), each subsidiary of STX from time to time party thereto (each such
subsidiary individually, a “Subsidiary” and, collectively, the “Subsidiaries”
and together with the Borrower, the “Grantors”) and THE BANK OF NOVA SCOTIA
(“Scotia Capital”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below), each parties to the Credit Agreement dated as of
January 18, 2011, among STX, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, in connection with the Credit Agreement, the Grantors have executed and
delivered a U.S. Security Agreement, dated as of January 18, 2011, in favor of
the Administrative Agent (together with all amendments and modifications, if
any, from time to time thereafter made thereto, the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, the Grantor pledged and granted to
the Administrative Agent for the benefit of the Secured Parties a continuing
security interest in all Intellectual Property, including the
[Trademarks/Patents/Copyrights]; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make extensions of
credit to the Borrower pursuant to the Credit Agreement, the Grantor agrees, for
the benefit of the Administrative Agent and the Secured Parties, as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement and the Security Agreement.

 

SECTION 2. Grant of Security Interest.  The Grantor hereby pledges and grants a
continuing security interest in, and a right of setoff against, and agrees to
assign, transfer and convey, upon demand made upon the occurrence and during the
continuance of an Event of Default without requiring further action by either
party and to be effective upon such demand, all of the Grantor’s right, title
and interest in, to and under the [Trademarks/Patents/Copyrights/Licenses]
(including, without limitation, those items listed on Schedule A hereto)
(collectively, the “Collateral”), to the Administrative Agent for the benefit of
the Administrative Agent and the Secured Parties to secure payment, performance
and observance of the Obligations.

 

SECTION 3. Purpose.  This Agreement has been executed and delivered by the
Borrower for the purpose of recording the grant of security interest herein with
the [United States / other jurisdiction] [Patent and Trademark][Copyright]
Office.  The security interest granted hereby has been granted to the Lenders in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof.  The Security Agreement (and all rights and remedies of the
Lenders thereunder) shall remain in full force and effect in accordance with its
terms.

 

SECTION 4. Acknowledgment.  The Borrower does hereby further acknowledge and
affirm that the rights and remedies of the Lenders with respect to the security
interest in the Collateral granted hereby are more fully set forth in the Credit
Agreement and the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.  In the event of any conflict between the
terms of this Agreement and the terms of the Security Agreement, the terms of
the Security Agreement shall govern.

 

SECTION 5. Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together constitute one
and the same original.

 

(Remainder of the page intentionally left blank)

 

--------------------------------------------------------------------------------


 

Schedule A

 

--------------------------------------------------------------------------------